DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 05/29/2020.
Claims 1-4, 7-12, 15-18 and 20-25 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 21 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Narumi et al (US Pub. No. 2009/0153086 A1).

As to Claim 1 and 17, Narumi in Fig.1-15 discloses a method/ a control chip (100) for a motor (21), wherein the control chip (100- Integrated circuit -IC) is coupled to the motor (21) and comprises an analog comparator (3) comprising:
a first input terminal and a second input terminal, wherein the first input terminal receives a reference voltage of the motor, the second input terminal receives one of at least one back EMF of the motor in turn, and the analog comparator compares each of the at least one back EMF with the reference voltage in turn through a polling method, so as to produce at least one comparison result and control the motor according to the at least one comparison result (motor driving apparatus 100 is formed 100 is coupled to a 3-phase brushless motor 21, the motor drive device 100 comprises a comparison circuit 3, the comparison circuit 3 has a first input terminal and a second input terminal, the first input terminal receives the neutral point voltage CT of the 3-phase brushless motor 21, the second input alternately receives one back-emf voltage of at least one back-emf voltage U, V, W of the 3-phase brushless motor 21, the comparison circuit 3 alternately compares the back-emf voltage with the neutral point voltage CT in a polling manner to generate at least one comparison output signal 50, and controls the operation of the 3-phase brushless motor 21 in accordance with the at least one comparison output signal 50 - See [0027]-[0029] and [0036]-[0040]);
wherein the control chip further comprises a group of switches (321, 322, 323), the group of switches is controlled to receive the one of at least one back EMF (U, V, W) from the motor in turn every a predetermined interval (timing), such that the second input terminal of the analog comparator (31 of comparison circuit 3) receives the one of at least one back EMF in turn every the predetermined interval (…the sensorless drive operation circuit 9 switches the logic of the polarity exchange signal 44 each time the edge of the revolving signal FG is detected, thereby to switch the polarity of the comparator 31 and sequentially switches or changes over the switches 321 through 323 of the signal switching unit 32 at a timing subsequent to the detection of the edge of the revolving signal FG…See [0043]).
 As to Claim 9, Narumi in Fig.1-15 discloses a control system for a motor, wherein the control system comprises a control chip a driver circuit (100- Integrated circuit -IC) and a motor (21), the control chip is coupled to the motor through the driver 
a first input terminal and a second input terminal, wherein the first input terminal receives a reference voltage of the motor, the second input terminal receives one of at least one back EMF of the motor in turn, and the analog comparator compares each of the at least one back EMF with the reference voltage in turn through a polling method, so as to produce at least one comparison result and control the motor according to the at least one comparison result (motor driving apparatus 100 is formed as an IC integrated circuit, motor drive 100 is coupled to a 3-phase brushless motor 21, the motor drive device 100 comprises a comparison circuit 3, the comparison circuit 3 has a first input terminal and a second input terminal, the first input terminal receives the neutral point voltage CT of the 3-phase brushless motor 21, the second input alternately receives one back-emf voltage of at least one back-emf voltage U, V, W of the 3-phase brushless motor 21, the comparison circuit 3 alternately compares the back-emf voltage with the neutral point voltage CT in a polling manner to generate at least one comparison output signal 50, and controls the operation of the 3-phase brushless motor 21 in accordance with the at least one comparison output signal 50 - See [0027]-[0029] and [0036]-[0040]);
wherein the control chip further comprises a group of switches (321, 322, 323), the group of switches is controlled to receive the one of at least one back EMF (U, V, W) from the motor in turn every a predetermined interval (timing), such that the second input terminal of the analog comparator (31 of comparison circuit 3) receives the one of at least one back EMF in turn every the predetermined interval (…the sensorless drive operation circuit 9 switches the logic of the polarity exchange signal 44 each time the edge of the revolving signal FG is detected, thereby to switch the polarity of the comparator 31 and sequentially switches or changes over the switches 321 through 323 of the signal switching unit 32 at a timing subsequent to the detection of the edge of the revolving signal FG…See [0043]).
As to Claim 2, 10 and 18, Narumi in view of Maekawa discloses the control chip/system of claim 1, 9 and 17, wherein the at least one back EMF comprises a first back EMF, a second back EMF, and a third back EMF, and the analog comparator is switched to receive the first back EMF, the second back EMF and the third back EMF in turn every the predetermined interval, so as to compare the received back EMF with the reference voltage (a first back-EMF voltage U, a second back-EMF voltage V and a third back-EMF voltage W, the comparison circuit 3 being alternately switched to receive the first back-EMF voltage U, the second back-EMF voltage V and the third back-EMF voltage W at predetermined time intervals for respectively alternating comparison with the neutral point voltage CT – See [0034]-[0036] and see also [0043]).
As to Claim 3 and 11, Narumi in view of Maekawa discloses the control chip/system of claim 2 and 10, wherein the group of switches comprises a first switch, a second switch, and a third switch, one terminal of the first switch, one terminal of the second switch, and one terminal of the third switch are all coupled to the second input terminal of the analog comparator, another terminal of the first switch, another terminal of the second switch and another terminal of the third switch are respectively coupled to a corresponding terminal of the motor, a control terminal of the first switch, a control terminal of the second switch and a control terminal of the third switch are respectively 100 further includes a signal switching unit 32, including a first switch 321, a second switch 322, and a third switch 323, one end of the first switch 321, one end of the second switch 322 and one end of the third switch 323 are connected to a second input of a comparison circuit 3, the other end of the first switch 321, the other end of the second switch 322 and the other end of the third switch 323 are respectively connected to corresponding terminals of the 3-phase brushless motor 21 via a filter circuit 24, a control terminal of the first switch 321, a control terminal of the second switch 322, and a control terminal of the third switch 323 are connected to a sensorless drive operation circuit 9 inside the motor drive apparatus 100, the sensorless drive operation circuit 9 alternately controls one of the first switch 321, the second switch 322, and the third switch 323 to be turned on in the position detection phase so that the comparison circuit 3 alternately receives the corresponding back-emf voltage from the corresponding terminal – See [0036]-[0040]).
As to Claim 21 and 23, Narumi discloses the control chip of claim 2 and the control system of claim 12, wherein the control chip further comprises at least one storage module (96), the at least one storage module is coupled to an output terminal of the analog comparator and configured to respectively store the comparison result corresponding to each polling method (See [0027]-[0029] and [0098]]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Narumi in view of Hofer et al. (US Pub. No. 2013/0234634 A1 and Hofer hereinafter).
As to Claim 4 and 12, Narumi discloses the control chip/system of claim 2 and 10, however it doesn’t explicitly disclose: 
wherein the group of switches comprises a switch multiplexer comprising a control terminal, an output terminal, and three input terminals, the control terminal receives a signal of the predetermined interval for the polling method, the three input terminals receive one of the first back EMF, the second back EMF and the third back EMF in turn every the predetermined time signal, the output terminal correspondingly 
Nonethless, Hofer in his teachings as shown in Fig.1-7 discloses a multiplexer #40, in which processor 238 outputs a signal on line 66 and removes the signal on line 70 to power-stage circuit 36, which applies a negative voltage to phase B on line 50 and phase C on line 52 is allowed to float. The processor 238 signals multiplexer 40 on lines 44 and 46 to switch the output on line 54 to phase C on line 52. As the rotor 14 continues to turn, a voltage is induced in the phase C windings. When the back EMF voltage on line 52 through multiplexer 40 to line 54 crosses the neutral voltage on line 56 indicating a zero-crossing point 84, an output is generated on line 58 from comparator 42 to processor 238 (See [0023]-[0024])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a multiplexer as thought by Hofer within the teachings of Narumi in order to provide a better and an efficient control mode for different situations (See [Abstract]).

Claims 7, 8, 15, 16, 20, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Narumi in view of Maekawa et al. (US Pub. No. 2016/0094168 A1 and Maekawa hereinafter).   
As to Claim 22 and 24 and 25, Narumi discloses the control chip of claim 21 and the control system of claim 23 and the control method of claim 17, however, it doesn’t explicitly disclose:

Nonethless, Maekawa in his teachings as shown in Fig.1-23 disclose a microcontroller 1 that controls to detect the rotation magnetic field or the position of the rotor 21 in which the core part includes a central processing unit (CPU) 100 for performing an arithmetic process in accordance with a program stored in an external memory or an internal memory and a work RAM 101 for the CPU 100. The microcontroller 1 has a motor control timer (TRD) 110, a high resolution timer (TRX) 111, a first timer (TMRF) 112, and a second timer (TMRS) 113, as timer circuits for controlling the motor in accordance with the program process of its core part. Further, for the measurement operation using the above timer circuits, provided are a comparator circuit (CMP) 114, an input selector (SEL0) 115 of a non-inverted input terminal (+) of the comparator circuit 114, an input selector (SEL1) 116 of an inverted input terminal (-) of the comparator circuit 114, a digital/analog conversion circuit (DAC) 117 forming a reference potential, a reference voltage generation circuit 118, and an analog/digital conversion circuit 119 (See [0071]). Furthermore, it is also illustrated in Fig.17 by detailed timings for a control operation between zero crosses. In this case, the rotor 21 is rotated at 100K RPM. Times t1, t3, and t5 correspond to timings for switching a part of electrically conductive coil phases at every rotation of 60 degrees of the rotor, 

As to Claim 7, 15 and 20, Narumi in view of Maekawa discloses the control chip of claim 22, the control system of claim 24 and a control method of claim 25, wherein when the at least one back EMF has been detected to have the zero-crossing point, the Hall detection module detects a current three-phase status and an operating speed of the motor according to the at least one comparison result, so as to obtain a timing of a next commutation and a time for delaying 30 degrees of the motor (See Maekawa [0082] and [0093]).
As to Claim 8 and 16, Narumi in view of Maekawa discloses the control chip of claim 7 and the control system of claim 15, wherein the control chip further comprises a motor control module coupled to the Hall detection module, the motor control module is configured for producing a control signal according to the interrupt signal, the motor control module is coupled to the motor through a driver circuit, and the driver circuit drives the motor to rotate according to the control signal (See Maekawa [0093]).

Response to Arguments/Remarks
As to applicant’s argument “…Narumi is silent in controlling one of the switches every a predetermined interval, and thus does not disclose the above emphasized 
…Amended claim 9 has similar features as in claim 1, and similarly, amended claim 9 is allowable, and then independent claims of the claim 9 are also allowable. Withdrawal of the rejection to amended claim 9 and independent claims of the claim 9 is respectfully 
In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s allegation. It should be noted that the claims are examined on what is actually claimed not necessarily argued by the applicant. The examiner would also like to emphasize that the claims are examined using the broadest reasonable interpretation (BRI). Hence, in contrary to applicant’s allegation, Narumi alone teaches what is claimed by applicant’s invention. The newly amended claims are anticipated by Narumi in which a group of switches (321, 322, 323), the group of switches is controlled to receive the one of at least one back EMF (U, V, W) from the motor in turn every a predetermined interval (timing), such that the second input terminal of the analog comparator (31 of comparison circuit 3) receives the one of at least one back EMF in turn every the predetermined interval as disclosed in paragraph [0043] and cited here for applicants convenience (…the sensorless drive operation circuit 9 switches the logic of the polarity exchange signal 44 each time the edge of the revolving signal FG is detected, thereby to switch the polarity of the comparator 31 and sequentially switches or changes over the switches 321 through 323 of the signal switching unit 32 at a timing subsequent to the detection of the edge of the revolving signal FG…See [0043]). Hence, the polarity of the analog comparator 31 and sequentially switches or changes over the switches 321 through 323 of the signal switching unit 32 at a timing subsequent to the detection of the edge of the revolving 100 is formed as an IC integrated circuit, motor drive 100 is coupled to a 3-phase brushless motor 21, the motor drive device 100 comprises a comparison circuit 3, the comparison circuit 3 has a first input terminal and a second input terminal, the first input terminal receives the neutral point voltage CT of the 3-phase brushless motor 21, the second input alternately receives one back-emf voltage of at least one back-emf voltage U, V, W of the 3-phase brushless motor 21, the comparison circuit 3 alternately compares the back-emf voltage with the neutral point voltage CT in a polling manner to generate at least one comparison output signal 50, and controls the operation of the 3-phase brushless motor 21 in accordance with the at least one comparison output signal 50 - See [0027]-[0029] and [0036]-[0040]). Therefore, Narumi anticipates independent claims 1, 9 and 17 and in view of Maekawa and Hofer cures the deficiency of Narumi as shown above. Hence, the rejection of the independent claims and its respective dependent claims are maintained. In conclusion, applicant's arguments filed 05/29/2020 have been fully considered but they are not persuasive to reverse the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        

/KAWING CHAN/Primary Examiner, Art Unit 2846